t c memo united_states tax_court roger l and patricia a lavallee petitioners v commissioner of internal revenue respondent docket no filed date roger l and patricia a lavallee pro sese james f kearney for respondent memorandum findings_of_fact and opinion ruwe judge petitioners are seeking an award of reasonable_administrative_costs pursuant to sec_7430 and rules sec_7430 provides that a decision granting or denying in whole or in part an award for reasonable_administrative_costs under subsection a by the internal_revenue_service shall be subject_to appeal to the tax_court under rules similar to the rules under sec_7463 without regard to the amount in dispute 2the petition for administrative costs in this case was continued findings_of_fact some of the facts have been stipulated and are so found petitioners resided in jacksonville florida when they filed their petition for administrative costs during the years and mr lavallee was employed as a cross-country truck driver for paul arpin van lines inc paul arpin in east greenwich rhode island petitioners filed untimely federal_income_tax returns for and on date and for on date mr and mrs lavallee listed their occupations as truck driver and homemaker on their returns for these years on schedule c of their returns petitioners reported the following amounts of gross_receipts and deductions year gross_receipts deductions dollar_figure dollar_figure big_number big_number big_number big_number on date respondent's office_auditor linda barrow was assigned to examine petitioners' federal_income_tax return on date office_auditor barrow sent continued filed on date and therefore has been considered under sec_7430 as amended by sec a of the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3342 effective for all civil tax proceedings commenced after date all rule references are to the tax_court rules_of_practice and procedure petitioners an initial appointment letter which proposed a conference date of date petitioners failed to contact respondent and did not appear at the scheduled conference on date a second appointment letter was sent to petitioners requesting that they call for a convenient appointment petitioners met with office_auditor barrow on date at that time petitioners provided information regarding mr lavallee's employment at paul arpin and his compensation and expenses in connection therewith on date respondent sent a letter do to paul arpin requesting employment-related information with respect to mr lavallee office_auditor barrow also sent petitioners three information document requests form which were dated date date and date the documents provided on date were the only documents that petitioners provided to respondent prior to respondent's issuance of the notice_of_deficiency on date office_auditor barrow was assigned petitioners' federal_income_tax return which had also been selected for audit 3office auditor barrow had requested information with respect to petitioners' year in the initial appointment letter she sent petitioners on date and in the forms that she issued to petitioners on date and date on date petitioners' return was assigned to office_auditor barrow on that date office_auditor barrow sent petitioners a form_4564 with respect to their return a second form_4564 was sent to petitioners on date respondent sent reports of individual income_tax examination changes form_4549 to petitioners which reflected proposed adjustments the proposed adjustments to petitioners' schedule c deductions for and were in the amounts of dollar_figure dollar_figure and dollar_figure respectively in a letter dated date respondent requested that petitioners respond to the forms that had been sent to them and informed petitioners that they could have their case transferred to respondent's appeals_office the letter also stated that respondent would issue a notice_of_deficiency if petitioners failed to respond within days petitioners through their daughter-in-law requested that their case be sent to appeals on date petitioners' case was transferred to respondent's appeals_office in jacksonville florida on date appeals officer sandra g holder sent petitioners a letter advising them that the case had been referred to her and that she would call or write to 4respondent's forms for petitioners' and years are both dated date her report for petitioners' year is dated date 5a listing of each of office_auditor barrow's adjustments for and is contained in the appendix arrange a mutually satisfactory conference date in a letter dated date appeals officer holder wrote petitioners to inform them that she had scheduled a conference for date with respect to their and tax years after petitioners failed to respond to this letter appeals officer holder wrote to petitioners on date scheduling another conference date for date on date mrs lavallee contacted the office of appeals officer holder to advise her that petitioners would be out of town for to weeks on date after petitioners had failed to contact respondent requesting another conference date respondent issued a notice_of_deficiency in the notice respondent determined the following deficiencies and additions to tax additions to tax_year deficiency sec_6651 sec_6653 sec_6653 dollar_figure dollar_figure dollar_figure percent of the interest due on dollar_figure additions to tax_year deficiency sec_6651 sec_6653 sec_6653 dollar_figure dollar_figure dollar_figure percent of the interest due on dollar_figure big_number percent of the interest due on dollar_figure petitioners failed to file a petition with this court with respect to the notice_of_deficiency after respondent instituted collection procedures with respect to these deficiencies petitioners retained steven w conner a certified_public_accountant in orange park florida in date mr conner filed amended federal_income_tax returns for petitioners for and in part ii explanation of changes to income deductions and credits of each amended_return mr conner included the following statement taxpayers' originally filed return was audited and changes requiring payment of additional tax were made the taxpayer sic was not able to contact the revenue_officer before the case was closed to contest the changes the taxpayers are long haul truckers the changes on this amended_return convert the audited numbers back to the return as filed the taxpayer believes the return was correct as filed in a letter dated date respondent indicated that the claims in petitioners' amended returns would not be considered unless petitioners first paid the tax and then filed a claim_for_refund on date respondent received an offer_in_compromise form prepared by mr conner with reference to petitioners' and federal_income_tax liabilities in an date letter accompanying the form_656 mr conner explained that petitioners made the offer because of 6the amended returns for and were filed on date and the amended_return for was filed on date doubt as to any liability the form_656 proposed a reduction in petitioners' federal_income_tax deficiencies for and in the amounts of dollar_figure dollar_figure and dollar_figure respectively revenue_agent kim lovell was assigned to review petitioners' form_656 in a telephone conference on date revenue_agent lovell informed mr conner that petitioners needed to present additional information if their case was to be closed on date revenue_agent lovell and mr conner met to review additional documentation and to determine the extent of any adjustments to petitioners' federal_income_tax liabilities for or in a form_4549 which was proposed by revenue_agent lovell and dated date she determined that petitioners were entitled to additional schedule c deductions for and in the amounts of dollar_figure and dollar_figure respectively this resulted in a reduction of petitioners' federal income taxes for and in the amounts of dollar_figure dollar_figure and dollar_figure respectively revenue_agent lovell prepared a rejection 7these amounts were the same as the reductions in federal_income_tax liability listed by petitioners on their amended returns 8revenue agent lovell increased petitioners' schedule c deduction in by dollar_figure to reflect petitioners' payment of a highway use_tax for revenue_agent lovell increased petitioners' schedule c deductions for car truck expenses travel and entertainment_expenses and uniforms in the amounts of dollar_figure dollar_figure and dollar_figure respectively 9this dollar_figure reduction in petitioners' federal_income_tax liability for resulted from respondent's determination that petitioners were entitled to use income_averaging in computing their tax_liability for that year memorandum on date with respect to petitioners' form_656 in a letter dated date mr conner informed respondent of petitioners' disagreement with the rejection of their form_656 and the limited extent of revenue_agent lovell's proposed adjustments mr conner's letter included eight attachments which provided substantiation for several of the deductions discussed therein with the exception of three documents petitioners had not previously provided this information to respondent during her examination of their returns in his letter mr conner proposed the following adjustments to petitioners' schedule c deductions per per office_auditor barrow appeal adjustment depreciation dollar_figure dollar_figure dollar_figure repairs big_number big_number travel entertainment big_number big_number big_number claims chargebacks interest on truck loans big_number big_number all other expenses big_number big_number total dollar_figure dollar_figure dollar_figure per per office_auditor barrow appeal adjustment depreciation dollar_figure dollar_figure dollar_figure repairs big_number big_number big_number travel entertainment big_number big_number claims chargeback sec_413 interest on truck loans big_number big_number all other expenses big_number big_number total dollar_figure dollar_figure dollar_figure per per office_auditor barrow appeal adjustment depreciation dollar_figure dollar_figure dollar_figure repairs big_number big_number big_number travel entertainment big_number big_number big_number claims chargeback sec_737 interest on truck loans big_number big_number all other expenses big_number big_number total dollar_figure dollar_figure dollar_figure thus petitioners were now claiming schedule c deductions for and in excess of the amounts reported on their returns for those years as well as a smaller deduction for year amount per return amount per appeal dollar_figure dollar_figure big_number big_number big_number big_number on or about date petitioners' case was reassigned to revenue_agent michael l roberts who determined that mr conner's date letter raised additional issues and provided additional information in his examination workpapers revenue_agent roberts stated that petitioners had adequately substantiated the amounts of their schedule c deductions as listed in mr conner's letter however revenue_agent roberts also concluded that he lacked the authority to allow petitioners to claim schedule c deductions in excess of the greater of the amounts originally reported on the returns for those years or the amounts allowed by office_auditor barrow during her examination of petitioners' returnsdollar_figure revenue_agent roberts then transferred petitioners' case to respondent's appeals_office for a determination as to the total amount of schedule c deductions which petitioners were entitled to claim in a letter dated date appeals officer robert w whittle advised mr conner that he had scheduled a conference for date in jacksonville florida however after reviewing the workpapers of revenue_agent roberts appeals officer whittle contacted mr conner to advise him that a meeting was unnecessary as appeals officer whittle was prepared to allow the amounts of schedule c deductions originally reported on petitioners' federal_income_tax returns for and mr conner indicated that he still preferred to meet on the 10in several instances office_auditor barrow allowed petitioners a deduction that was in excess of the amount claimed on their return see appendix scheduled date and during his meeting with appeals officer whittle on date mr conner explained that petitioners were claiming additional_amounts of schedule c deductions appeals officer whittle originally believed that the period of limitations was no longer open for and dollar_figure nevertheless despite finding that petitioners had a weak case appeals officer whittle ultimately agreed with mr conner that petitioners should be considered to have made an informal claim_for_refund for which the period of limitations had not run and that petitioners' claimed schedule c deductions should be allowed petitioners then filed a claim with respondent to recover the administrative costs incurred in connection with their case in a letter dated date respondent denied petitioners' claim for such costs on date petitioners filed with the court a petition for administrative costs pursuant to sec_7430 the petition stated that respondent had denied petitioners' claim for dollar_figure of administrative costs the petition also stated that petitioners were now claiming dollar_figure of administrative costs 11since petitioners' year involved only a negligible deficiency under the terms of the settlement agreement the parties did not discuss whether the period of limitations remained open with respect to that year opinion sec_7430 provides that a party that has prevailed in any administrative_proceeding against the united_states may recover reasonable_administrative_costs sec_7430 limits the term reasonable_administrative_costs to include only costs incurred on or after the earlier of i the date of the receipt by the taxpayer of the notice of the decision of the internal_revenue_service office of appeals or ii the date of the notice_of_deficiency 103_tc_395 to obtain an award of administrative costs taxpayers must establish that they have substantially prevailed in the controversy they satisfy certain net_worth requirements the position_of_the_united_states in the proceeding was not substantially justified they have not unreasonably protracted the proceedings and the amount of the costs sought is reasonable sec_7430 and c petitioners must prove that they satisfy each of these requirements rule e 92_tc_192 affd 905_f2d_241 8th cir dollar_figure the parties have stipulated that 12in the taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 sec_7430 was amended to require the government to establish that its position was substantially justified this amendment is effective for continued petitioners satisfy the net_worth requirements respondent also concedes that petitioners substantially prevailed with respect to the amounts in controversy whether the position_of_the_united_states was substantially justified petitioners must prove that the position_of_the_united_states in this administrative_proceeding was not substantially justified sec_7430 rule e we apply the not substantially justified standard as of the date that respondent takes her position in the case for purposes of an administrative_proceeding respondent generally takes her position on the date she issues the notice_of_deficiency sec_7430 han v commissioner tcmemo_1993_386 whether respondent's position was not substantially justified turns on an analysis of all the facts and circumstances as well as any relevant legal precedents 94_tc_685 89_tc_79 affd 861_f2d_131 5th cir see also h rept pincite we must consider the basis for respondent's position and the manner in which that position was maintained 86_tc_962 a position is substantially justified if the position is justified to a degree continued proceedings commenced after date that could satisfy a reasonable person 487_us_552 100_tc_457 the fact that respondent loses or concedes a case without more does not establish an unreasonable position 92_tc_760 rather the reasonableness of respondent's position is determined by considering the information available to her at the time the notice_of_deficiency was issued sharer v commissioner tcmemo_1996_90 see also 88_tc_1329 the adjustments made by office_auditor barrow during her exmaination of petitioners' federal_income_tax returns for and formed the basis of respondent's notice_of_deficiency in this case however neither petitioners' testimony at trial nor their post-trial brief clearly identified the particular adjustments that petitioners contend were not substantially justified for instance the only adjustments which mr lavallee made specific reference to in his testimony were officer auditor barrow's purported adjustments for trip sheets and oil however office_auditor barrow's examination workpapers do not discuss an adjustment for trip sheets while the adjustments for oil may have been contained within the nominal adjustments of petitioners' schedule c deductions for car truck expenses the amounts allowed by office_auditor barrow were determined on the basis of the substantiation provided by mr lavallee himself in addition mr conner never disputed these adjustments during his discussions with respondent deductions from gross_income are a matter of legislative grace and taxpayers bear the burden of proving that they are entitled to the deductions they claim rule a 292_us_435 this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir taxpayers are required to maintain records sufficient to establish the amounts of their deductions sec_6001 following our review of the record we conclude that petitioners have not proven that respondent's position was not substantially justified rule e we have reviewed office_auditor barrow's workpapers and find her adjustments to be justified given the information available in addition we note that respondent provided petitioners with forms for and which contained the proposed adjustments made by office_auditor barrow respondent requested that petitioners respond to the proposed adjustments and she informed petitioners that they could have their case reviewed by respondent's appeals_office moreover after petitioners' daughter-in-law advised respondent that petitioners wanted their case sent to appeals appeals officer holder attempted to schedule two appeals conferences with them petitioners did not attend either conference nor did they ever attempt to arrange another meeting date thus petitioners had several opportunities to meet with respondent in order to discuss respondent's proposed adjustments as well as to present any additional documentation that they had they simply failed to take advantage of the opportunities respondent afforded themdollar_figure for the foregoing reasons we hold that petitioners are not entitled to an award of reasonable_administrative_costs as a result of our disposition we express no opinion as to whether any of the remaining requirements of sec_7430 have been satisfieddollar_figure decision will be entered that petitioners are not entitled to administrative costs 13mr conner's letter and most of the documents provided therein were not submitted until date more than years after the notice_of_deficiency had been issued mr conner's letter also proposed schedule c deductions for and that were in excess of the amounts petitioners had reported on their returns for those years 14respondent also argues that petitioners are seeking costs incurred in connection with a collection action which respondent maintains does not constitute an administrative_proceeding under sec_7430 and sec_301_7430-3 proced admin regs since we have found that petitioners have failed to prove that the position_of_the_united_states was not substantially justified we leave the resolution of this question for another day see ball v commissioner tcmemo_1995_520 also declining to reach this issue appendix per return corrected adjustment a sec_1 bank charge sec_2 car truck expense sec_3 depreciation dues and publication sec_5 insurance office expense mortgage interest other interest laundry cleaning rent on business property repair sec_12 supplies taxes travel entertainment utility telephone tolls pick up charges claims chargebacks wire charges miscellaneou sec_21 service charge sec_22 permit sec_23 weight sec_24 handling cost sec_25 tool sec_26 line haul adjustment uniform sec_28 postage federal expre sec_29 casual labor -- -- dollar_figure dollar_figure big_number big_number -- -- big_number big_number -- big_number -- big_number big_number big_number big_number -- dollar_figure big_number -- -- -- big_number -- -- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -- -- -- -- -- -- -- -- -- total dollar_figure dollar_figure dollar_figure bank charge sec_2 car truck expense sec_3 depreciation dues and publication insurance office expense mortgage interest other interest laundry cleaning rent on business property repairs per return as corrected adjustment -- dollar_figure big_number -- big_number -- big_number big_number -- dollar_figure big_number - big_number -- big_number big_number -- dollar_figure big_number -- -- big_number supplies taxes travel entertainment utility telephone tolls pick up charges claims chargebacks wire charges miscellaneou sec_21 service charge sec_22 permit sec_23 weight sec_24 handling cost sec_25 tool sec_26 line haul adjustment uniform sec_28 postage federal expre sec_29 casual labor big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -- -- -- -- -- -- -- -- -- -- -- -- -- -- -- total dollar_figure dollar_figure dollar_figure bank charge sec_2 car truck expense sec_3 depreciation dues and publication sec_5 insurance office expense mortgage interest other interest laundry cleaning rent on business property repair sec_12 supplies taxes travel entertainment utility telephone tolls pick up charges claims chargebacks wire charges miscellaneou sec_21 service charge sec_22 permit sec_23 weight sec_24 handling cost sec_25 tool sec_26 line haul adjustment uniform sec_28 postage federal expre sec_29 casual labor total per return corrected adjustment as -- dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number -- -- -- big_number big_number big_number -- -- -- big_number big_number big_number -- -- big_number big_number big_number big_number big_number big_number -- -- big_number -- -- -- big_number -- -- -- -- big_number -- -- -- -- -- -- big_number big_number dollar_figure dollar_figure dollar_figure
